Citation Nr: 0121389	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for lumbar fusion of L2-3.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from an 
April 1999 rating determination by the Buffalo, New York 
Regional Office (RO).


REMAND

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  Furthermore, the Secretary is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

Service medical records show the veteran was involved in a 
motor vehicle accident in February 1970, and was hospitalized 
for injuries that included low back complaints.  The initial 
clinical impression was compression fracture of the L1 and 
T12; however, X-rays of the lumbar spine were within normal 
limits.  The final diagnosis was lumbosacral strain.  At 
separation in June 1971 clinical evaluation of the spine was 
normal.

Post-service private treatment records reveal that in 1986, 
the veteran underwent surgery for treatment of a herniated 
disc.  The records from that hospitalization and surgery have 
not been associated with the claims folder.  Records dated in 
October 1992 show the veteran's history was significant for a 
work-related injury to his back resulting in severe anterior 
leg pain in the L3 distribution resulting in a laminectomy 
for disc herniation.  The report does not in any manner 
discuss the matter of a nexus between the veteran's claimed 
disability and service.

A review of the claims file reveals that the RO did not 
request a medical examination and opinion as to the etiology 
of the veteran's back disability.  After a review of the 
record, and pursuant to the new statutory requirements, it is 
the opinion of the Board that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's claim.  

During a Travel Board hearing in June 2001 the veteran 
testified that while employed with General Motors he received 
treatment from a chiropractor for a work-related back injury.  
Any additional available clinical records maintained by 
General Motors could contain critical information pertaining 
to the etiology of the back disorder.  Therefore, further 
development in this regard is warranted.  

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facilities identified by 
the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.  

In light of the foregoing, the Board remands this case for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA, private, and 
employee health clinics, which treated 
the veteran for a low back disorder since 
1986.  The RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
pertinent medical records from sources 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s) 
should be enlisted, as needed.  Any 
records received should be associated 
with the claims folder.

2.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo medical examination.

3.  After all records have been received, 
the veteran should be afforded a VA 
orthopedic examination to more accurately 
determine the exact nature and etiology 
of his current back disorder, and the 
extent, if any, to which such pathology 
now present is related to an inservice 
injury.  The claims folder is to be made 
available to the examiner prior to 
examination for use in the study of the 
case, and a notation to the effect that 
this record review took place should be 
included in the examination report.   The 
examiner should be instructed to set 
forth a detailed history of symptoms as 
reported by the veteran as well as all 
pertinent findings.  Complete diagnoses 
should be provided.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
requested to comment on the etiological 
significance, if any, of the service 
medical records, as well as on the 
significance of any back injuries 
sustained following the veteran's 
separation from service that the record 
might reveal.  If the disability is 
considered traumatic in origin, the 
nature of the trauma and the source of 
the information relied upon should be 
indicated.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that a back  
disability is attributable to any disease 
or injury suffered during his service, to 
intercurrent causes, or to a combination 
of such causes or to some other cause or 
causes.

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


